DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 & 16 are objected to because of the following informalities:  the claim status markings are incorrectly presented.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 17-20 & 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is vague and unclear reciting “electroporating targets in the flow channel while the targets are under the greater than two atmospheres of pressure”.  The claim provides a method for generating pressures of greater than two atmospheres of pressure in the flow channel and electroporating targets in the flow channel.  However, the claim does not set forth any steps involved in electroporating targets in the flow channel while the targets are under the greater than two atmospheres of pressure.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13, 17-20, 23-26 & 31 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ding et al. (US 2018/0016539).
Regarding claim 13, Ding et al. teach:
13. An electroporation method comprising: 
providing a flow channel (105); and 
generating pressures of greater than two atmospheres of pressure in the flow channel (see i.e., “cells can be driven through the constriction channels 105 at constant pressure (5 psi-100 psi).” ¶ 0109.  Two atmosphere pressure equals to approximately 29.39 psi.); and 
electroporating targets in the flow channel (¶ 0005+) while the targets are under the greater than two atmospheres of pressure (see i.e., “In some embodiments, a pressure of about 10-35 psi is used to pass the solution through the microfluidic channel.” ¶ 0183).
Regarding claims 17-20, 23-26 & 31, Ding et al. teach:
17. The electroporation method of claim 13, further comprising providing back pressure in the flow channel (this feature appears to be taught as a cell passes through a constriction point 107 while pumped with a pressure pump, see Fig. 1 & ¶ 0044).
18. The electroporation method of claim 13, wherein the targets are microvesicles or exosomes (¶ 0202). 
19. The electroporation method of claim 13, further comprising after electroporating the targets, releasing a pressure of the targets to ambient pressure and providing the targets into a reservoir (see i.e., “Cells are then collected and wait for 3 minutes before adding into culture medium. DNA transfection is analyzed using Fluorescence-activated cell sorting (FACS) after 24 hours incubation.” ¶ 0111). 
20. The electroporation method of claim 19, further comprising supplying a buffer into the reservoir to preserve the targets (see i.e., “Cells are then collected and wait for 3 minutes before adding into culture medium. DNA transfection is analyzed using Fluorescence-activated cell sorting (FACS) after 24 hours incubation.” ¶ 0111). 
23. The electroporation method of claim 13, wherein providing the flow channel comprises providing an electroporation device defining the flow channel (see Fig. 1 & ¶ 0103 for example).
24. The electroporation method of claim 23, wherein generating the pressures comprises operating a pumping system to generate controlled pressures and flow rates through the flow channel in the electroporation device undergoing electroporation (¶ 0044).
25. The electroporation method of claim 24, wherein the pumping system comprises a syringe pump (¶ 0044).
26. The electroporation method of claim 24, wherein the pumping system comprises a receiver device for controlling back pressure in the flow channel (i.e., syringe plunger in a syringe pump, ¶ 0044).
31. The electroporation method of claim 13, wherein targets have a diameter that is within the range of 30 to 1000 nm (¶ 0034).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2018/0016539).
Regarding claim 14, Ding et al. teach 14. The electroporation method of claim 13, wherein the pressures are 100 pounds per square inch or 690 kPa (i.e., 100 psi ¶ 0109). However, Ding et al. do not explicitly teach wherein the pressures are higher than 100 pounds per square inch or 690 kPa.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the pressures higher than 100 pounds per square inch or 690 kPa sufficient for cell transfection (¶ 0109).

Claim(s) 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2018/0016539) in view of Tandon et al. (US 2019/0292510).
Regarding claims 27-30, although Ding et al. teach bonding between the silicon substrate and the Pyrex layer (see Fig. 13I & ¶ 0091, 0106), the reference does not explicitly teach a dielectric spacer separating a top block and a bottom block; 28. The electroporation method of claim 27, wherein the blocks have a thickness that is greater than 5 millimeters; 29. The electroporation method of claim 27, wherein the dielectric spacer comprises a flow channel cutout in the spacer for defining lateral sides of the flow channel; 30. The electroporation method of claim 29, wherein a profile of the flow channel cutout is narrow at each end with a wider center.

Tandon et al. teach:
An electroporation method comprising: 
providing a flow channel (110); and 
generating pressures in the flow channel (¶ 0125, 0153); and 
electroporating targets in the flow channel (¶ 0053+).
further comprising providing back pressure in the flow channel (i.e., pump, valves).
wherein the targets are microvesicles or exosomes (¶ 0040).
further comprising supplying a buffer into a reservoir (¶ 0012).
wherein providing the flow channel comprises providing an electroporation device defining the flow channel (see Fig. 3A for example).
wherein generating the pressures comprises operating a pumping system to generate controlled pressures and flow rates through the flow channel in the electroporation device undergoing electroporation (¶ 0125).
wherein the pumping system comprises a receiver device (e.g., valve 246) capable of controlling back pressure in the flow channel.
wherein providing the electroporation device comprises providing a top block (120), a bottom block (122), and a dielectric spacer (116) separating the top block and the bottom block (see Fig. 3A for example).
wherein the blocks have a thickness that is greater than 5 millimeters (see i.e., dielectric spacer 116 has a thickness of 10mm (¶ 0051), therefore, the blocks would have a thickness that is greater than 5mm).
wherein the dielectric spacer comprises a flow channel cutout in the spacer for defining lateral sides of the flow channel (see Figs. 3A & 3B for example).
wherein a profile of the flow channel cutout is narrow at each end with a wider center (see Fig. 3B for example).
wherein targets have a diameter that is within the range of 30 to 1000 nm (¶ 0057).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ding et al. the teaching of Tandon et al. to electrically isolate between two plates and to increase interactions.  Regarding the thickness, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select block thickness appropriate for electroporation of desired cells.  As noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one”, 550 U.S. at ___, 82 USPQ2d at 1396 (emphasis added), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103. See MPEP 2141.  Therefore, selecting appropriate size necessary for the design of the system would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
In response to the Applicant’s argument that Ding et al. fail to teach electroporating targets in the flow channel while the targets are under the greater than two atmospheres of pressure, Examiner disagrees.  Ding et al. teach, among other things, electroporating targets in the flow channel (¶ 0005+) while the targets are under the greater than two atmospheres of pressure (see i.e., “In some embodiments, a pressure of about 10-35 psi is used to pass the solution through the microfluidic channel.” ¶ 0183).
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798